 In the Matter of LIBBY,MCNEILL&LIBBY, EMPLOYERandUNITED,PACKINGHOUSEWORKERS OF AbIERICA,CIO,PETITIONERCase No. 18-RC-571.-DecidedJune 9, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Erwin A. Peterson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Styles].Upon the entire record of this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ploy ees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.34.The appropriate unit :The Petitioner and Intervenor agree that the unit bargained for-under past contracts is appropriate.In substance, this unit is com-posed of all seasonal and nonseasonal employees, excluding office em-ployees, salesmen, field workers, the chief engineer, superintendents,'After thehearing,the Petitioner filed a motion requesting the Board to make anaffidavit,attached thereto, part of the record, or in the alternative, to reopen the recordto permitthe taking of additional testimony as to a prospective increase in thenumber ofemployees to be employed in this year's pea pack.The Petitioneroffersthis testimonyin support of its contention that the election should be held during the peak of the peaseason.In view ofour decision,as set out in paragraph a, below, to direct the holdingof theelection at that time, for reasons other than those offered by Petitioner'smotion,we fiffd it unnecessary to consider the material sought to be adduced.The motion isthereforedenied..2Food, Tobacco, Agricultural and Allied Workers Union of America was permitted tointerveneon the basis of its contractual interest.3The Intervenor and Employer assert that their contract was automaticallyrenewedand isa bar to this proceeding.Without determining whether the contract was in factrenewed, we find that in any event it is not a bar because the petition in this case wasfiled beforethe contract's automatic renewal (late.90 NLRB No. 42.279 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDand other supervisors.The Employer urges separate units for sea-sonal and nonseasonal. employees, but does not disagree with the spe-cific exclusions provided for in the last contract.The Employer and its predecessor have bargained with the Inter-venor for a number of years on the basis of a single unit of all em-ployees.4The Employer bases its present contention that only sepa-rate units are appropriate, on the differences in skills and working con-ditions between the seasonal and nonseasonal employees, and on theassumption that the seasonal employees, by their great number, canoverwhelm the nonseasonal group and deprive them of an opportunityto express their real desires.It is true that the nonseasonal employees,who generally do maintenance work during the off-season, are moreskilled than the seasonal .group; but there are no significant differencesbetween the two groups during the canning season.Furthermore,seasonal employees may acquire seniority by continuous employmentduring a number of seasons, and may thereby, if otherwise qualified,be employed as year-round employees as vacancies occur.As to per-mitting seasonal employees to vote in an election together with a.smaller number of nonseasonal employees, it is sufficient to point -outthat we have frequently found seasonal and nonseasonal employeesto possess such common interests that they may appropriately be joinedin a single unit.We find that a unit of all the Employer's employees,both seasonal and nonseasonal, is here appropriate.' -There are 30 to 35 year-round employees who are engaged in main-tenance work at the plant during the off-season.Most of these em-ployees do supervisory work during the canning season.This beginseach year about June 20, with the pea pack, and, with some breakbetween the various crops, lasts in most years until the middle ofSeptember, when the corn pack is finished. In those years when car-rots are packed, there is an additional 4-week period following theclose of the corn pack.During the pack periods, and fora short timejust before and after, the part. time supervisors may diskipline andrecommend the discharge of their crew members in the same planner asfull-time supervisors.Regardless of any present agreement or under-standing between the parties as to the status of these employees forbargaining purposes, it is clear that we may not include them inour described unit for those periods in which they are acting assupervisors.However, to the extent that they are engaged in non-4ReidMurdoeh and Co. was the Employer at this cannery when the Intervenor wascertified, after a consent election, as the bargaining representative for such a unit in 1945.5'dgar F. Hurff Company, 77NLRB 762:The J. M. Smucker Company,75 NLRB 202.Cf.Bear Creek Orchards,87NLRB 1.348. andThe St. Mary's PackingCompany, 72NLRB 596, in which we found units of nonseasonal employees only, to be appropriatewhere no labor organization sought to represent both groups in the same unit. LIBBY, McNLILL & LIBBY281supervisory work, they are properly a part of the unit found appro-priate herein, and we shall include them for those periods."We find, substantially in accord with the agreement of the parties,that the following employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act : All seasonal and nonseasonal employees of the Employerat its cannery at Rochester, Minnesota, including vinery operators,but excluding field men, office employees, salesmen, the chief engineer,superintendents, and all other supervisors as defined by the Act.5.Determination of representatives:Although we have held that the year-round employees who act assupervisors during the season may be represented for the periodswhen they are in a nonsupervisory status, Ave believe that such em-ployees must have a substantial interest in the election to be permittedto vote therein.Accordingly, only those part-time supervisors whowere rank-and-file employees in at least half the number of weeks inwhich they worked in 1949 shall be eligible to vote.7It is our normal practice to direct the holding of an election inwhich seasonal employees are to vote, at or near the peak of the season,thereby ensuring the opportunity of casting ballots to as many em-ployees as possible.When there are two or more employment peaksduring the season, as in this case, it is necessary to take other factorsinto consideration, such as the advantages of an early election, thepossibility 'hat a larger number of employees may vote during a laterseasonal. peal:, and the relative interest in their employment of thoseemployed during the various peaks, as measured by their return fromyear to year.In a normal year the Employer's cannery employs frond 400 to 450seasonal workers during the busiest period of the pea pack, beginningthe last week in June, and usually lasting about 3 weeks. In pastyears there have been about 650 seasonal workers employed duringthe peak of the corn pack. This year the Employer expects to operatea double, instead of a single, shift for the corn pack, and will use about1,000 employees during that peak period.The Employer maintains a separate seniority list for its seasonalworkers, and gives preference in employment to its regular seasonalworkers in accordance with their positions on the register.To beposted on the register, one must work for at least 10 clays, and notGBear CreekOrchards,supra: HuntFoods,Inc.,68 NLRB 800.7 Bear Creek Orchards, supra; HuntFoods,Inc., supra.These decisions allowed em-ployees who spent more than 50 percent of their time as nonsupervisors to vote.We haveadopted a more explicit formula based on the number of weeks worked. The number ofhours worked as it supervisor is an inaccurate measure of the extent of supervisoryduties,in view of the fact that overtime work occurs more frequently during the seasonthanat other times of the year. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave quit without good cause before the end of the season.Thus,everyone on this year's seniority register had to satisfy these condi-tions during the previous season.Even when employment during thepea and corn packs was more nearly equal than it may be thisseason,it is admitted that a larger percentage of seasonal employees withseniority-rights worked during the pea pack than during the cornpack.We are satisfied that a substantial and representative numberof employees will work during this year's pea pack, and that it, willbe these employees who will have the greatest interest in the selectionof a bargaining representative.We shall therefore direct the holdingof the election at or near the peak of the earlier, or pea, season,8 on adate to be determined by the Regional Director, among the employeesin the appropriate unit who are employed during the payroll periodimmediately preceding the date of the election.DIRECTION OF ELECTION 9As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted on a date to be selected by the RegionalDirector, subject to the instructions set forth in paragraph numbered5, above, under the direction and supervision of the Regional Directorfor the Region in which this case was heard, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Reg-ulations, among the employees in the unit found appropriate in para-graph numbered 4, above, who were employed during the payrollperiod immediately preceding the date of the election, including em-ployees who did not work during said payroll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether they desire to be represented, for purposesof collective bargaining, by United Packinghouse Workers of America,CIO, or by Food, Tobacco, Agricultural and Allied Workers Unionof America, or by neither.8 Edgar F. Hurff Company,supra.9We take cognizance of the possibility, partially revealed by the record, that thePetitioner and Intervenor may each have it local representing employees at this cannery.We have no information as to the compliance of these locals with Section 9 (f), (g),and (h).The Regional Director is authorized to omit either labor organization fromthe ballot if he determines that it has a functioning local which claims to representemployees of the Employer at this cannery,and which is not in compliance,unless suchlocal or locals effect compliancewith thefiling requirementsof the Actwithin 2 weeksof the date of this Direction.Any participant in this election may, upon its promptrequest to the Regional Director,have Its name removed from the ballot.